Citation Nr: 1307153	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  05-32 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel







INTRODUCTION

The Veteran served on active military duty from March 1968 to December 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for bilateral hearing loss and assigned a noncompensable initial rating.  The RO in St. Petersburg, Florida, currently has jurisdiction over the appellant's claim. 

In his October 2005 substantive appeal, the Veteran requested a hearing.  A hearing was scheduled in March 2010 before a Veterans Law Judge of the Board, but the Veteran failed to appear.  He has not shown good cause for his failure to appear, and the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

The Board previously remanded the claim in October 2010, March 2012, and most recently in August 2012 for additional development.  The case now returns to the Board for further review. 

A review of the Virtual VA paperless claims processing system shows that updated VA treatment records are available.  The RO/AMC considered these updated records in the January 2013 supplemental statement of the case.  


FINDING OF FACT

The Veteran's bilateral hearing is characterized by no more than Level II hearing in both ears.  






CONCLUSION OF LAW

The criteria for establishing entitlement to a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record indicates that the Veteran was provided with adequate VCAA notice in October 2004.  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records and VA treatment records have been obtained, in addition to various written statements by the Veteran himself.  He was afforded an adequate VA examination in April 2012, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that his hearing loss disability has increased in severity since his most recent VA examination.  

The Board notes that there is an October 2004 private audiogram and it is unclear whether the frequency of 3000 hertz was tested and whether the Maryland CNC speech discrimination testing was followed.  Overall, the audiogram is not suggestive of findings that would warrant a compensable initial rating and a remand for additional interpretation and/or information is highly unlikely to be of additional assistance.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  In other words, there is no reasonable possibility that a remand for clarification of the October 2004 audiogram would substantiate the claim.  38 C.F.R. § 3.159(d).

The Board finds that the record reflects substantial compliance with the instructions in the October 2010, March 2012, and August 2012 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence includes a January 2013 decision on an extraschedular rating by the Chief of Compensation and Pension Service.  In addition, an updated April 2012 VA examination report, updated VA treatment records, and issuance of a January 2013 supplemental statement of case are of record.  The Board is satisfied that there was substantial compliance with its remand orders.  Id.; See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication that there is any relevant evidence outstanding in this matter, and the Board will proceed with consideration of the Veteran's appeal.

Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2012). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2012).  Because the veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

In October 2004 the Veteran had a private audiogram.  It showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
-
75
LEFT
35
20
20
-
85

Speech audiometry revealed speech recognition ability of 90 percent in both ears.  However, it was not clear that the Maryland CNC test was used.  

The Veteran initially underwent a VA audiology examination in November 2004.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
50
65
LEFT
15
15
15
60
85

Pure tone threshold average for the right ear was listed as 35 db and for the left ear was 43.75 db.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 in the left ear.  The examiner diagnosed moderate to severe high frequency sensorineural hearing loss.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned numeric values of I and I.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  

He underwent another VA audiology examination in April 2008.  He complained about difficulty understanding voices in groups or crowds and listening to the radio.  
On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
55
75
LEFT
20
20
15
60
90

Pure tone threshold average for the right ear was listed as 40 db and for the left ear was 46.25 db.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 in the left ear.  The examiner commented that there was precipitous high frequency hearing loss above 2000 Hz bilaterally.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned numeric values of I and II.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  







Another VA audiology examination was performed in November 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
55
80
LEFT
15
20
15
55
80

Pure tone threshold average for the right ear was listed as 37.5 db and for the left ear was 42.5 db.  Speech audiometry listed two findings.  The one labeled Maryland CNC Word List Speech Recognition scored showed 88 percent in the left ear and 84 percent in the right ear.  The examiner diagnosed normal to severe bilateral sensorineural hearing loss.  He determined that bilateral hearing loss had no significant occupational effects or effects on activities of daily living.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are assigned numeric values of II and II.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  

The most recent VA audiology examination took place in April 2012.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
       60
       85
LEFT
20
20
20
60
       85

Pure tone threshold averages for the right ear was listed as 44 db and for the left ear was 46.  Speech audiometry revealed speech recognition ability of 92 percent in both ears.  The examiner diagnosed bilateral high frequency sensorineural hearing loss.  The examiner commented that his hearing loss affects his activities of daily living.  He had difficulty understanding words and listening.  Applying these results to 38 C.F.R. § 4.85, Table VI, the Veteran's right and left ear hearing losses are again assigned numeric values of I and I.  These test scores, when applied to Table VII, demonstrate that the Veteran's bilateral hearing loss was properly rated as 0 percent disabling as of this time.  38 C.F.R. § 4.85.  

The preponderance of the above evidence demonstrates that the Veteran has not been entitled to a compensable disability evaluation for his bilateral hearing loss at any time during the pendency of this claim.  The Veteran's average pure tone thresholds and speech recognition scores, when applied to Tables VI and VII at 38 C.F.R. § 4.85 consistently demonstrate that the criteria for a compensable disability evaluation have not been met.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349. 

The Board recognizes that the Veteran believes he is entitled to a compensable disability evaluation for his bilateral hearing loss.  He has reported difficulty with his hearing throughout the pendency of his claim.  However, VA has conceded this fact in granting service connection.  What has not been established is that the Veteran has pure tone threshold averages or speech recognition scores of sufficient severity to warrant a compensable schedular disability evaluation.  Id.; 38 C.F.R. § 4.85.  Accordingly, a compensable initial rating for service connected bilateral hearing loss is denied.  

Extraschedular considerations

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this instance, the Board found that the evidence suggested the Veteran's hearing loss may not be adequately contemplated by the schedular rating criteria.  The claim was referred to the Director of Compensation and Pension Service (C&P Director).  In January 2013, the C&P Director reviewed the record, denied an extraschedular rating and returned the case to the Board.  

After careful consideration, the Board has determined that an extraschedular rating is not warranted.  The Veteran's bilateral hearing loss does not exhibit other related factors as marked interference with employment or frequent periods of hospitalization.  The April 2012 VA examination report showed that the Veteran had difficulty hearing conversations, but does not otherwise mention any exceptional symptoms.  Review of updated VA treatment records shows that the Veteran left his employment to care for his ill wife and that he hoped to return to regular employment.  See August 2011 VA treatment records.  He does not list hearing impairment as a reason for leaving work.  Numerous VA treatment records show that the Veteran was able to communicate effectively with clinicians and participate in group therapy.  The Veteran has not ever been hospitalized or otherwise had extraordinary treatment measures for his bilateral hearing loss.  See VA audiology clinic notes, dated in December 2005, March 2011, and September 2011.  For these reasons, the evidence weighs against a finding that exceptional related factors, such as marked interference with employment or frequent hospitalization, are present.  An extraschedular rating is not warranted.  38 C.F.R. § 3.321.

 Total disability based upon individual unemployability (TDIU)

A request for a TDIU whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this instance, the record shows that the Veteran is unemployed.  However, it is due to care giving responsibilities, rather than any service connected disability.  The Veteran stated that he intends to return to work when his care giving obligations are lessened.  See VA treatment records from August 2011.  For these reasons, the Board finds that TDIU is not for further consideration at this time.  


ORDER

An initial compensable rating for service connected bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


